Citation Nr: 0520969	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in New York, 
New York, which granted service connection and a 10 percent 
rating for PTSD, effective March 30, 1998.  In a March 2005 
rating decision the RO increased the veteran's disability 
rating to 30 percent, effective March 30, 1998.  The veteran 
continued his appeal for a higher rating.

In November 2003, the Board remanded the veteran's case in 
order to obtain additional evidence and to afford him a 
current VA examination.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The veteran's PTSD is manifested primarily by depressed 
mood, chronic sleep impairment, mild memory loss, panic 
attacks and Global Assessment of Functioning (GAF) scores 
ranging from 53 to 70.

3.  The veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.

4.  PTSD does not cause deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met throughout the period since the effective date 
of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO and VA's Appeals Management 
Center (AMC) has satisfied the notification requirements of 
the VCAA in this case.  By virtue of the January 2002 
statement of the case, and April 2002, and March 2005 
supplemental statements of the case, and April 1998, January 
1999, January 2002 and February 2004 correspondence from the 
RO or AMC, the veteran has been given notice of the evidence 
necessary to substantiate his claim on appeal.

In particular, the Board notes evidence development letter 
dated in February 2004, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

The February 2004 letter told him to send any evidence or 
information he might have that pertained to the claim.  
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The veteran has been afforded VA examinations, and there is 
no identified relevant evidence that has not been accounted 
for.  38 U.S.C.A. § 5103A(b)-(d).

Pertinent Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2004).

Factual Background

The veteran was awarded service connection for PTSD in a 
January 2000 rating decision.  The RO assigned a 10 percent 
evaluation effective from March 30, 1998.

VA outpatient treatment records dated 1995 to 1998 reflect 
treatment for a variety of disorders including PTSD.  A March 
1998 psychiatric note showed that the veteran complained of 
severe insomnia due to nightmares with night sweats and 
severe depression.  The examiner noted that the veteran had 
tearful labile affect and a severely depressed mood as well 
as a profound sense of hopelessness and worthlessness.  No 
thought disorder was present.  His insight and judgment were 
fair and he had no suicidal or homicidal ideation.  The 
diagnoses were PTSD and major depressive disorder.

The veteran was afforded a VA psychiatric examination in June 
1998.  He complained of chronic tiredness and trouble 
sleeping.  He reported that he experienced dreams regarding 
his time in service.  He described an incident in which an 
arresting hook on an aircraft carrier came down and cut off 
his fingertips.  He also described an incident where he was 
on a catwalk waiting for a plane, and he witnessed a sailor 
walk into a propeller.  He described crash landings on the 
aircraft carrier he was stationed on, which resulted in the 
death of people and reported that he served offshore in 
Vietnam for less than a year, but was nervous all the time.  

The veteran reported that he had flashbacks regarding these 
experiences and also admitted that he was a heavy drinker 
when he was first discharged from service.  He felt that as 
long as he drank, his dreams and flashbacks were not as 
disturbing.  He complained that he still woke up in the 
middle of the night and thought he could smell exhaust fumes 
from planes on the aircraft carrier.  

The examiner commented that the veteran seemed to suffer from 
some symptoms of PTSD but had managed his life reasonably 
well and had worked fairly steadily and raised a family.  The 
veteran had been employed at an arsenal for the past 16 
years.

He also commented that the veteran's tiredness was more of a 
problem than anything else.  The pertinent Axis I diagnosis 
was mild PTSD and the examiner assigned a Global Assessment 
of Functioning (GAF) score of 70.

VA outpatient treatment notes dated from 1999 to 2000 reflect 
treatment for numerous disorders but are essentially negative 
for treatment of PTSD.

In December 2000 the veteran was again afforded a VA 
psychiatric examination.  He reported that he had been 
married to his wife for 33 years, and had one son who was 32.  
He reported that he got along well with his wife and son.  He 
also reported a good relationship with his sister but a poor 
relationship with his brother.  

Upon mental status examination, he was alert and oriented 
times four.  He described himself as moody, and reported that 
he had a quick temper but did not appear to be aggressive or 
violent.  He suffered from anxiety attacks and recently 
suffered from a panic attack.  He did not display any gross 
deficits in immediate short or long term memory.  He reported 
some feelings of hopelessness and helplessness and reported 
past suicidal ideations but denied any previous suicide 
attempts or a history of homicidality.  

Upon PTSD examination, he reiterated his previous stressful 
events.  The examiner commented that it did not appear that 
the veteran suffered from true or significant flashbacks and 
he also did not appear to suffer from avoidance response.  
When questioned regarding his hobbies he reported that he 
enjoyed boating, fishing and bow hunting; and had a number of 
people with whom he did these activities.  

It was reported that he had been employed at the arsenal 
until February 2000.  He had left this employment due to 
physical disabilities.

In conclusion, the examiner stated that after reviewing the 
veteran's records as well as the current evaluation, the 
veteran met the criteria for a diagnosis of chronic, mild 
PTSD.  Additionally, the examiner concluded that though the 
veteran reported a number of symptoms of PTSD, it appeared 
that the symptoms had a minimal impact on his day to day life 
because he appeared to be a man who had been relatively 
successful in his work life as well as family and socially.  
The examiner assigned a GAF score of 69.  

VA outpatient treatment records dated from 2001 to 2002 
reflect continuing treatment in the Vietnam Veterans 
Readjustment Group.

In April 2002 the veteran underwent a psychological 
evaluation for the Vietnam Veterans Readjustment Program.  He 
complained of depression, sleep disturbance, intrusive 
recollections, traumatic dreaming, social isolation, 
concentration and memory problems, fear of outbursts of rage, 
chronic irritability and disruption of the ability to 
maintain the systemic effort required in work and 
interpersonal relationships.  

Upon behavioral observation, the examiner noted that the 
veteran was alert, cooperative, and oriented to person, place 
and time.  There was no evidence of hallucinations, 
delusions, looseness of associations or flight of ideas.  His 
mood was dysphoric and his affect congruent.  He denied 
suicidal or homicidal ideation or intention.  He reported the 
following symptoms; distressing recollection of traumatic 
events, recurrent nightmares about traumatic experiences, 
flashbacks, physical alarm response to reminders of trauma, 
efforts to avoid any reminder of his war experience, 
inability to enjoy activities, social isolation, emotional 
numbness, sleep difficulties, outbursts of rage, difficulty 
concentrating, problems with memory, persistent feeling of 
imminent danger requiring constant vigilance, and feeling 
jumpy or easily startled.  

In regards to testing, the veteran completed a psychological 
battery.  The results of the tests were consistent with a 
PTSD diagnosis and indicated a moderate to severe level of 
distress at the time of the interview.  

The examiners, a psychologist and a recreation therapist, 
concluded that the psychological tests and structured 
clinical interview revealed a chronic and persistent pattern 
of moderate to severe distress that markedly impacted on the 
veteran's ability to conduct normal daily activities.  They 
also noted that the symptoms of the veteran's PTSD were 
severe enough that they impacted his ability to work as the 
symptoms affected him on a daily basis.  

He often appeared highly anxious, was depressed and the 
combination of these two symptoms impacted negatively on his 
ability to manage his pain and was likely a contributing 
factor to his hypertension.  The current GAF was estimated at 
50, and was estimated to have ranged from 40 to 50 in the 
past year.

In March 2004 the veteran underwent a VA PTSD examination.  
Upon mental status examination, the examiner noted that 
throughout the interview the veteran was tearful and anxious.  
He stated that his symptoms increased after 9/11 and the Iraq 
War.  He was fully cooperative and easily maintained rapport 
with the examiner.  His speech was spontaneous, logical and 
relevant and his remote memory was intact, but the veteran 
felt his recent memory had some "slippage."  There was no 
indication of any thought disorder and delusions and 
hallucinations were denied.  He was oriented times three and 
stated that at times his temper flared but he was only verbal 
and not physically abusive.  He reported daily thoughts of 
Vietnam as well as recurrent dreams and nightmares.  The 
examiner concluded that the veteran's symptoms were no longer 
mild but moderate at least for PTSD.  The diagnosis was 
chronic, moderate symptoms PTSD.  The examiner assigned a GAF 
score of 53 and in the past year it was also noted to be 53.     

VA outpatient treatment records dated from August 1998 to 
March 2004 reflect consistent treatment for PTSD.

Analysis

At his three VA examinations, the examiners estimated the 
veteran's GAF score to be between 53 and 70.  A GAF of 51-60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

On the other hand the psychologist and the recreation 
therapist estimated that the veteran's GAF was 50 with a 
range of between 40 and 50 in the previous year.  A score 
between 41 and 50 signifies serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).

A score between 31 and 40 envisions some impairment in 
reality testing or communication (e.g. speech is at time 
illogical obscure or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment thinking or moo (e.g. depressed man avoids friends, 
neglects family, and is unable to work).

The evidence reflects that there has been a decline in the 
veteran's functioning over the years since service connection 
was established for PTSD.  The most recent GAF is at the low 
end of the moderate range.  Psychological testing showed 
distress that was between severe and moderate, and his 
symptoms have been described as marked.  The Board finds that 
the veteran's symptoms approximate the criteria for a 50 
percent evaluation for the entire period since the effective 
date of service connection for PTSD.

Turning to the question of whether more than a 50 percent 
evaluation is warranted, the Board must consider whether 
there are deficiencies in most of the areas described in the 
criteria for a 70 percent evaluation.  Bowling v. Principi.

The GAFs of 50 or between 40 and 50, suggest that the veteran 
was found on at least one occasion to have deficiencies in 
most of the areas needed for a 70 percent evaluation.  
However, the report of the evaluation on which those GAF 
scores was assigned does not describe such impairment.  The 
examiners noted that the veteran continued to have a good 
relationship with his spouse and son, and did not report any 
impairment in family relationships.  They also did not 
describe any impairment in judgment, or thinking.  There is 
no evidence that the veteran has attempted schooling, and 
thus no impairment in that area was reported.  They do 
describe impaired mood, and nonspecific occupational 
impairment, but since impairment in most of the areas needed 
for a 70 percent evaluation were not described, the report 
did not support that evaluation.  It is also questionable 
whether the examiners actually found impairment in the area 
of work, inasmuch as they did not describe any specific 
difficulties in this area.

On the most recent VA examination the examiner reported that 
the veteran got along well with his brothers and a sister, 
his wife of 36 years and with his son.  Although the examiner 
commented that the veteran's "life with his family was 
impaired greatly," the examiner reported no specific 
findings in support of his conclusion.  The specific findings 
actually show no impairment in family relations.

The examiner also reported no impairment in the area of work, 
noting that the veteran had been employed productively.  
Likewise there was no reported impairment in the areas of 
school.  The reports of a depressed mood, and some memory 
impaired memory support a finding that there were 
deficiencies in thinking and mood; but there were not 
deficiencies in most areas required for a 70 percent rating.

The earlier examinations and treatment records reflect less 
disability than was found on the most recent VA examination 
and Vietnam Veterans Readjustment Program evaluation.  
Accordingly, the earlier records do not support an evaluation 
in excess of 50 percent.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the 50 percent rating is 
warranted since the effective date of service connection.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  No interference 
with employment was reported during the period when the 
veteran was employed.  During the period after he stopped 
working, there was obviously no interference with employment.  
In the absence of evidence that causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits to 
warrant an evaluation in excess of 50 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).


ORDER

Entitlement to an initial rating of 50 percent is granted for 
PTSD, effective March 30, 1998.

	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


